                 Case 19-10953-CSS   Doc 6-1   Filed 05/01/19   Page 1 of 7




                                      EXHIBIT A

                                     Proposed Order




ROCS LA3213]12 50045/OOl
                   Case 19-10953-CSS             Doc 6-1       Filed 05/01/19        Page 2 of 7




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
                                                   --__
  In re:                                                        )      Chapter 11

    KONA GRILL,INC., et al.,l                                   )     Case No. 19 -10953( )


                                      Debtors.                  ) (Joint Administration Requested)

                                                                       Re: Docket No.


             ORDER (I) APPROVING THE RETENTION OF EPIQ CORPORATE
                RESTRUCTURING,LLC AS THE CLAIMS AND NOTICING
                AGENT TO THE DEBTORS,EFFECTIVE NUNCPRO TUNC
             TO THE PETITION DATE,AND (II) GRANTING RELATED RELIEF

           Upon the application (the "Application")Z of the above-captioned debtors and debtors in

possession (collectively, the "Debtors") for entry of an order (this "Order"): (a) approving the

retention and appointment of Epiq Corporate Restructuring, LLC ("Epiq") as the Claims and

Noticing Agent, under section 156(c) ofthe Judicial Code,section 105(a) ofthe Bankruptcy Code,

Local Rule 2002-1(~, and the Claims Agent Protocol, to, among other things, (i) distribute

required notices to parties in interest, (ii) receive, maintain, docket, and otherwise administer the

 proofs of claim filed in the Debtors' cases, and (iii) provide such other administrative services, as

required by the Debtors and approved by the Court, that would fall within the purview of services

to be provided by the Clerk's office; and (b) granting related relief; all as more fully set forth in

the Application; and upon the First Day Declaration; and this Court having jurisdiction over this


' The Debtors and the last four digits of their respective taxpayer identification numbers include: Kona Grill, Inc.
   (6690); Kona Restaurant Holdings, Inc. (6703); Kona Sushi, Inc. (4253); Kona Macadamia, Inc. (2438); Kona
    Texas Restaurants, Inc.(4089); Kona Grill International Holdings, Inc.(1841); Kona Baltimore, Inc.(9163); Kona
    Grill International, Inc.(7911); and Kona Grill Puerto Rico, Inc.(7641). The headquarters and service address for
   the above-captioned Debtors is 15059 North Scottsdale Road, Suite 300, Scottsdale, Arizona 85254.



2     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Application.



 DOGS LA:321311.2 50015/001
                  Case 19-10953-CSS        Doc 6-1     Filed 05/01/19      Page 3 of 7




the Application; and upon the First Day Declaration; and this Court having jurisdiction over this

matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Oder ofReference from

the United States District Court for the District of Delaware, dated February 29, 2012; and that

this Court may enter a final order consistent with Article III ofthe United States Constitution; and

this Court having found that venue of this proceeding and the Application in this district is proper

pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the Debtors' notice of

the Application and opportunity for a hearing on the Application were appropriate under the

circumstances and no other notice need be provided; and this Court having reviewed the

Application and having heard the statements in support of the relief requested therein at a hearing

before this Court(the "Hearin "); and this Court having determined that the legal and factual bases

set forth in the Application and at the Hearing establish just cause for the relief granted herein; and

upon all of the proceedings had before this Court; and after due deliberation and sufficient cause

appearing therefor, it is HEREBY ORDERED THAT:

        1.       The Application is granted as set forth herein.

        2.       Notwithstanding the terms of the Services Agreement attached to the Application,

the Application is approved solely as set forth in this Order.

        3.       The Debtors are authorized to retain Epiq, effective nunc pNo tunc to the Petition

Date, under the terms of the Services Agreement, and Epiq is authorized and directed to perform

noticing services and to receive, maintain, record, and otherwise administer the proofs of claim

filed in these cases, and          all related tasks, all as described in the Application

(the "Claims and Noticing Services")

        4.       ~piq shall serve as the custodian of court records and shall be designated as the

authorized repository for all proofs of claim filed in these cases and is authorized and directed to



                                                   2
DOCS LA:321311,2 50045/001
                 Case 19-10953-CSS         Doc 6-1      Filed 05/01/19    Page 4 of 7




maintain official claims registers for each of the Debtors and to provide the Clerk with a certified

duplicate thereof upon the request of the Clerk.

        5.      Epiq is authorized and directed to obtain a post office box or address for the receipt

of proofs of claim.

        6.       Epiq is authorized to take such other action to comply with all duties set forth in

the Application.

        7.       The Debtors are authorized to compensate Epiq in accordance with the terms ofthe

Services Agreement upon the receipt of reasonably detailed invoices setting forth the services

provided by Epiq and the rates charged for each, and to reimburse Epiq for all reasonable and

necessary expenses it may incur, upon the presentation of appropriate documentation, without the

need for Epiq to file fee applications or otherwise seek Court approval for the compensation of its

services and reimbursement of its expenses.

        8.       Epiq shall maintain records of all services showing dates, categories of services,

fees charged, and expenses incurred, and shall serve monthly invoices on the Debtors, the Office

of the United States Trustee for the District of Delaware, counsel for the Debtors, counsel for an

official committee, if any, monitoring the expenses of the Debtors, and any party in interest who

specifically requests service of the monthly invoices.

        9.       The parties shall meet and confer in an attempt to resolve any dispute which may

arise relating to the Services Agreement or monthly invoices, and that the parties may seek

resolution of the matter from the Court if resolution is not achieved.

        10.      Notwithstanding any term in the Services Agreement to the contrary, the Court

retains jurisdiction with respect to all matters arising from or related to the implementation of this

Order during the pendency of the chapter 11 cases.



                                                   ~3
DOGS LA:3213112 50045/001
                 Case 19-10953-CSS        Doc 6-1     Filed 05/01/19     Page 5 of 7




        11.     Pursuant to section 503(b)(1)(A) ofthe Bankruptcy Code,the fees and expenses of

Epiq under this Order shall be an administrative expense of the Debtors' estates.

        12.     Epiq may apply its retainer to all prepetition invoices, which retainer shall be

replenished to the original retainer amount of $25,000, and thereafter, Epiq may hold its retainer

under the Services Agreement during the chapter 11 cases as security for the payment of fees and

expenses incurred under the Services Agreement.

        13.     The Debtors shall indemnify Epiq under the terms of the Services Agreement, as

modified pursuant to this Order.

        14.      Epiq shall not be entitled to indemnification, contribution, or reimbursement

pursuant to the Services Agreement for services other than the services provided under the Services

Agreement, unless such services and the indemnification, contribution, or reimbursement therefor

are approved by the Court.

        15.      Notwithstanding anything to the contrary in the Services Agreement, the Debtors

shall have no obligation to indemnify Epiq, or provide contribution or reimbursement to Epiq, for

any claim or expense that is either: (a)judicially determined (the determination having become

final) to have arisen from Epiq's gross negligence, willful misconduct, or fraud; (b)for a

contractual dispute in which the Debtors allege the breach of Epiq's contractual obligations if the

Court determines that indemnification, contribution, or reimbursement would not be permissible

pursuant to In re United Artists TheatNe Co., 315 F.3d 217(3d Cir. 2003); or (c) settled prior to a

judicial determination under(a) or (b), but determined by this Court, after notice and a hearing, to

be a claim or expense for which Epiq should not receive indemnity, contribution, or reimbursement

under the terms of the Services Agreement as modified by this Order.




ROCS LA:3213112 50045/OOl
                 Case 19-10953-CSS         Doc 6-1     Filed 05/01/19    Page 6 of 7




        16.      If, before the earlier of(a) the entry of an order confirming a chapter 11 plan in

these cases (that order having become a final order no longer subject to appeal), or(b)the entry of

an order closing these cases, Epiq believes that it is entitled to the payment of any amounts by the

Debtors on account of the Debtors' indemnification, contribution, and/or reimbursement

obligations under the Services Agreement(as modified by this Order),including without limitation

the advancement of defense costs, Epiq must file an application therefor in the Court, and the

Debtors may not pay any such amounts to Epiq before the entry ofan order by this Court approving

the payment. This paragraph is intended only to specify the period oftime under which the Court

shall have jurisdiction over any request .for fees and expenses by Epiq for indemnification,

contribution, or reimbursement, and not a provision limiting the duration ofthe Debtors' obligation

to indemnify Epiq. All parties in interest shall retain the right to object to any demand by Epiq for

indemnification, contribution, or reimbursement.

        17.      In the event Epiq is unable to provide the services set out in this Order, Epiq will

immediately notify the Clerk and Debtors' counsel and, upon approval ofthe Court, cause to have

all original proofs of claim and computer information turned over to another claims and noticing

agent with the advice and consent of the Clerk and the Debtors' counsel.

        18.      Epiq shall not cease providing the Claims and Noticing Services during these cases

for any reason without prior order ofthe Court authorizing Epiq to do so.

         19.     After entry of an order terminating Epiq's services as the Notice and Claims Agent,

upon the closing ofthese cases, or for any other reason, Epiq shall be responsible for archiving all

proofs of claim with the Federal Archives Record. Administration, if applicable.

        20.      In the event of any inconsistency between the Services Agreement,the Application,

and this Order, this Order shall govern.



                                                   5
ROCS LA:321311.2 50045/001
                   Case 19-10953-CSS         Doc 6-1     Filed 05/01/19     Page 7 of 7




         21.       Notice of the Application as provided therein shall be deemed good and sufficient

notice of such Application and the requirements of Bankruptcy.Rule 6004(a) and the Local Rules

are satisfied by such notice.

         22.       Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

         23.       The Debtors and Epiq are authorized to take all actions necessary to effectuate the

relief granted pursuant to this Order in accordance with the Application and Services Agreement.

         24.       This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement ofthis Order.

 Dated:            ,2019
 Wilmington, Delaware                      THE HONORABLE
                                           UNITED STATES BANKRUPTCY JUDGE




                                                    6
DOCS LA:3213] I.2 50045/001
